DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4. 6-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al.  (WO2017179513A1) in view of Shen et al. (WO2016/122286A1). (US Pub 20190039349) to Shoda et al. is considered equivalent.) (US Pub 2017/0373229) to Shin et al. is considered equivalent.)
Regarding claim 1, Shoda discloses a color conversion film (Fig. 5; 100 wavelength conversion layer) comprising: a base film (lower 1a); a color conversion layer (50 phosphor layer) provided on the base film (lower 1a first substrate); an adhesive layer (upper 5 first adhesive layer) provided on the color conversion layer (50); and a protective layer (upper 2a second substrate) provided on the adhesive layer (5), wherein the color conversion layer comprises a resin matrix (51 sealing resin) and an fluorescent (52 two or more types of phosphor) dispersed in the resin matrix (51), and a thickness of the protective layer (0072 and 0073 let upper 2a be 75 microns and let lower 1a be 10 microns.) is larger than a thickness of the base film (lower 1a) except for wherein the color conversion layer comprises a resin matrix and an organic fluorescent dye dispersed in the resin matrix.
Shin teaches wherein the color conversion layer comprises a resin matrix and an organic fluorescent dye dispersed in the resin matrix (0039).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use color conversion layer as taught by Shin for the color conversion layer as disclosed by Shoda to utilize simple substitution of one known color conversion layer with fluorescent material for another to obtain predictable results (0039).

As to claim 2, Shoda discloses wherein a thickness ratio of the base film to the protective layer is 1:1.5 to 1:10 (10:75 microns = 1:7.5; 0072; 0073).

As to claim 3, Shoda discloses wherein the base film (lower 1a) has a thickness of 1 μm or more and 100 μm or less (0072 and 0073 choose 10 microns.).

As to claim 4, Shoda discloses wherein the protective layer (upper 2a) has a thickness of 1.5 μm or more and 1,000 μm or less (0072, 0073 choose 75 microns).

As to claim 6, Shoda discloses a method for manufacturing the color conversion film according to claim 1, the method comprising: providing a base film (lower 1a); forming, on the base film (lower a1), a color conversion layer (50) comprising a resin matrix (51) and an fluorescent (52) dispersed in the resin matrix (51); forming an adhesive layer (upper 5) on the color conversion layer (50); and forming a protective layer (upper 2a) on the adhesive layer (upper 5), wherein a thickness of the protective layer (upper 2a) is larger (0072 and 0073 let upper 2a be 75 microns and let lower 1a be 10 microns.) than a thickness of the base film (lower 1a) except for forming a color conversion layer comprising a resin matrix and an organic fluorescent dye dispersed in the resin matrix.
Shin teaches forming a color conversion layer comprising a resin matrix and an organic fluorescent dye dispersed in the resin matrix (0039);
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to form the color conversion layer as taught by Shin for the forming of the color conversion layer as disclosed by Shoda as modified by Shin to utilize simple substitution of one known method of forming a color conversion layer for another to obtain predictable results (0039).

As to claim 7, Shoda discloses wherein the resin matrix (51 sealing resin) comprises a thermoplastic resin (0104).

As to claim 10, Shoda discloses a backlight unit (Fig. 6; 200 backlight unit; 0102) comprising the color conversion film according to claim 1 (see Fig. 6; 0111).

As to claim 11, Shoda discloses a display device (0102 display) comprising the backlight unit (200) according to claim 10 (see rejection to claim 11;  0111).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoda and Shin as applied to claim 1 above, and further in view of Shimizu et al. (US Pub. 2011/0182072).
Regarding claim 5, Shoda discloses wherein the fluorescent (52) comprises at least one green light emitting fluorescent having a maximum light emission wavelength of 500 nm to 550 nm (0103) at least one red light emitting fluorescent having a maximum light emission wavelength of 600 nm to 660 nm (0103) or both of the at least one green light emitting fluorescent (0103) and the at least one red light emitting fluorescent (0103) except for wherein the organic fluorescent dye comprises at least one green light emitting fluorescent dye having a maximum light emission wavelength of 500 nm to 550 nm at least one red light emitting fluorescent dye having a maximum light emission wavelength of 600 nm to 660 nm or both of the at least one green light emitting fluorescent dye and the at least one red light emitting fluorescent dye, wherein the green light emitting fluorescent dye has a full width at half maximum (FWHM) of 70 nm or less, and wherein the red light emitting fluorescent dye has a full width at half maximum (FWHM) of 90 nm or less.
Shimizu teaches wherein the organic fluorescent dye comprises at least one green light emitting fluorescent dye (0444 fluorescent dyes) having a maximum light emission wavelength of 500 nm to 550 nm (0030;0497; 0516) at least one red light emitting fluorescent dye (0437) having a maximum light emission wavelength of 600 nm to 660 nm (0030) or both of the at least one green light emitting fluorescent dye (0030) and the at least one red light emitting fluorescent dye (0030;0497;0516), wherein the green light emitting fluorescent dye has a full width at half maximum (FWHM) of 70 nm or less (0174), and wherein the red light emitting fluorescent dye has a full width at half maximum (FWHM) of 90 nm or less (0174).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use fluorescent dye configuration as taught by Shimizu for the fluorescent configuration as disclosed by Shoda as modified by Shin to utilize simple substitution of one known working fluorescent material for another to obtain predictable results.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoda and Shin as applied to claim 6 above, and further in view of Kim et al. (KR20160097145A).
Regarding claim 8, Shoda/Shin disclose/teach the organic fluorescent dye (0039 of Shin)  except for the forming of the color conversion layer comprises coating the base film with a resin solution comprising an organic fluorescent dye by a roll-to-roll process.
Kim teaches the forming of the color conversion layer comprises coating the base film with a resin solution (page 6/8 of English translation last paragraph beginning “A roll-to-roll process…”;) comprising an organic fluorescent dye (0038 and 0055; same chemicals as found for the dyes of instant application.) by a roll-to-roll process (page 6/8 of English translation last paragraph beginning “A roll-to-roll process…”;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use manufacturing method of forming of the color conversion layer as taught by Kim for the method of forming of the color conversion layer as disclosed by Shoda as modified by Shin to utilize a known working method of forming a color conversion layer to a base film (0076).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoda, Shin, Kim as applied to claim 8 above, and further in view of Zhou et al. (US Pub. 2017/0183567).
Regarding claim 9, Shoda discloses the invention as disclosed above except for wherein the forming of the color conversion layer further comprises drying at a temperature within a range of 100° C. to 200° C. after the coating.
Zhou teaches wherein the forming of the color conversion layer (21 color filter unit+20 base substrate) further comprises drying at a temperature within a range of 100° C. to 200° C. after the coating (0157).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use color conversion layer drying process as taught by Zhou for manufacturing the color conversion layer as disclosed by Shoda as modified by Shin and Kim to utilize a known manufacturing method forming/drying a color conversion layer (0154-0157).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875